John E. Haapala, Jr.
OSB No. 061739
401 E. 10th Ave., Ste. 240
Eugene, OR 97401
Attorney for Plaintiff

                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON

 DEAN R. HARMON,                                Case No. 6:20-cv-00880-BR

     Plaintiff,
                                                ORDER AWARDING ATTORNEY FEES
   vs.                                          PURSUANT TO THE EQUAL ACCESS TO
                                                JUSTICE ACT
 Commissioner of Social Security,

      Defendant.



         Based upon the stipulation of the parties, it is hereby ORDERED that, pursuant

to the Equal Access to Justice Act, 28 U.S.C. §§ 2412, an attorney fee in the amount of

$6,ŚŚŗǯŗŞ be awarded to Plaintiff. If Plaintiff does not owe an outstanding debt eligible

under the Federal Treasury Offset Program, Defendant shall make the check payable to

Plaintiff’s attorney, John E. Haapala, Jr. Defendant shall mail the check to Plaintiff’s

attorney at: John Haapala, 401 E 10th Ave., Suite 240, Eugene, Oregon, 97401.

         There are no other costs or expenses to be paid herein.

Dated this 25th of May, 2021.

                                              /s/ Anna J. Brown
                                           _______________________________
                                           United States Senior Judge



ORDER AWARDING ATTORNEY FEES PURSUANT TO THE EQUAL ACCESS TO
JUSTICE ACT
